This appeal is from an order granting a new trial. The trial judge had admitted a certified transcript of the proceedings before an alderman, offered in evidence by defendant. The learned court below en banc says: "We believe this to have been substantial and prejudicial error such as warrants a new trial, and for that reason alone a new trial will be granted:Magee v. Scott, 32 Pa. 539-540; Katterman v. Stitzer, 7 Watts 189-192; Wolverton *Page 474 v. Com., for use, 7 S.  R. 273-4; Miller v. Brink, 14 Pa. D.  C. 292. "
We agree that the admission of the transcript was prejudicial error. There was, therefore, no abuse of discretion in granting a new trial. We have uniformly held that under such circumstances we will not interfere with the action of the court below: Kerr v. Hofer, 341 Pa. 47, 17 A.2d 886; Weinfeldv. Funk, 342 Pa. 160, 20 A.2d 206; Schornig v. Speer, 343 Pa. 649,  24 A.2d 12.
Order affirmed.